          Case 4:19-cv-00938-KGB Document 28 Filed 08/13/21 Page 1 of 1




                           THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

MANUEL LEE JONES                                                                        PLAINTIFF

v.                                Case No. 4:19-cv-00938-KGB

NORTH LITTLE ROCK SCHOOL DISTRICT                                                     DEFENDANT


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Manuel Lee Jones’ claims under the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.,

are dismissed with prejudice. Mr. Jones’ state law claims are dismissed without prejudice. The

relief sought is denied.

       So adjudged this 13th day of August, 2021.




                                                               Kristine G. Baker
                                                               United States District Judge
